Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim to recover damages suffered by claimants on April 5th, 1929, caused by reason of a fire communicated from an asphalt tank furnace of the defendant while working along and upon the State road, bordering upon claimant’s property. Prom all facts and circumstances, it would indicate that the fire was communicated from coals of fire from this tank and that about forty acres of clover crop of the claimants, was damaged and destroyed. The claimants ask for $20.00 an acre, or $800.00 as reasonable damage, but from all of the evidence in this case, this court is convinced that, that allowance would be more than the facts would permit; however, there, should be some allowance and the court recommends that claimants be allowed $10.00 an acre, for the loss of the clover crop in question, or a total of $400.00. Therefore, we recommend an award in the amount of $400.00.